Respondent allegedly failed to make the payments required under the CBA between December
30, 2015, and August 15, 2017. Id. ¶ 17.

        The Funds initiated arbitration against Respondent for failure to make its required
contributions, by serving a notice of intention to arbitrate on Respondent. Id. ¶ 18. On February
1, 2019, the arbitrator held a hearing on the matter, and issued the Award. Id. ¶ 19; Arbitrator
Op., ECF No. 11-5. The arbitrator found that Respondent violated the CBA and ordered that
Respondent pay the Funds the sum of $12,445.56, consisting of: (1) the principal deficiency
contained in the audit of $3,275.40; (2) interest of $464.67; (3) liquidated damages on the audit
deficiency of $655.08; (4) promotional fund contributions of $18.75; (5) audit costs of
$3,251.25; (6) non-audit late payment interest of $939.22; (7) additional shortages covering
October 27, 2017 through November 7, 2017 of $1,119.84; (8) additional interest on these
shortages of $91.38; (9) liquidated damages on the additional shortages of $223.97; (10)
promotional fund contributions on these shortages of $6; (11) court costs of $400; (12) attorney’s
fees of $1,500; and (13) the arbitrator’s fee of $500, along with interest accruing at the rate of
7.5% annually starting from the date of the Award. 56.1 Stmt. ¶¶ 23–25, Arbitrator Op. at 1–3.

                                          DISCUSSION

   I.      Legal Standard

        Arbitration awards are not self-enforcing; rather, they must “be given force and effect by
being converted to judicial orders.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 104 (2d Cir.
2006). The Federal Arbitration Act (“FAA”) provides that any party in an arbitration proceeding
can apply for a judicial decree confirming the award, and a court must grant the award unless it
has been vacated, modified, or corrected as prescribed by §§ 10 and 11 of the FAA. 9 U.S.C.
§ 9; accord Trs. of the N.Y. City Dist. Council of Carpenters Pension Fund v. Jessica Rose
Enters. Corp., No. 15 Civ. 9040, 2016 WL 6952345, at *2 (S.D.N.Y. Nov. 28, 2016).

        Section 10 lists grounds for vacating an award, including where the award was
        procured by “corruption,” “fraud,” or “undue means,” and where the arbitrators
        were “guilty of misconduct,” or “exceeded their powers.” Under § 11, the grounds
        for modifying or correcting an award include “evident material miscalculation,”
        “evident material mistake,” and “imperfect[ions] in [a] matter of form not affecting
        the merits.”

Finkel v. Pomalee Elec. Co., Inc., No. 16 Civ. 4200, 2018 WL 1320689, at *6 (E.D.N.Y. Feb. 22,
2018) (alterations in original) (quoting Hall St. Assocs., LLC v. Mattel, Inc., 552 U.S. 576, 576
(2008)).

        District courts have a “narrowly limited” role when reviewing arbitration awards. Kobel
Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 103 (2d Cir. 2013). The
FAA promotes great deference to arbitrator determinations in order to achieve the goals of
settling disputes efficiently and avoiding long and costly litigation. Id. Thus, “there is no
general requirement that arbitrators explain the reasons for their award, and [] an arbitration
award should be enforced, despite a court’s disagreement with it on the merits, if there is a barely
colorable justification for the outcome reached.” Landy Michaels Realty Corp. v. Local 32B-32J,

                                                 2
Serv. Emps. Int’l Union, 954 F.2d 794, 797 (2d Cir. 1992) (internal quotation marks and citations
omitted).

        “[A] district court should treat an unanswered [] petition to confirm/vacate [an arbitration
award] as an unopposed motion for summary judgment.” D.H. Blair & Co., 462 F.3d at 110.
Summary judgment is appropriate when the record shows that there is no genuine dispute of
material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A dispute is genuine “if the evidence
is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A court must consider all evidence in the light
most favorable to the non-moving party, Overton v. N.Y. State Div. of Military & Naval Affairs,
373 F.3d 83, 89 (2d Cir. 2004), and must “resolve all ambiguities and draw all permissible
factual inferences in favor of the party against whom summary judgment is sought,” Sec. Ins. Co.
of Hartford v. Old Dominion Freight Line, Inc., 391 F.3d 77, 83 (2d Cir. 2004). Although
Defendant has not appeared in this action, the Court must still “examin[e] the moving party’s
submission to determine if it has met its burden of demonstrating that no material issue of fact
remains for trial.” D.H. Blair & Co., 462 F.3d at 110 (citation omitted).

    II.      Analysis

        Petitioners are entitled to confirmation of the Award. Petitioners have carried their
burden to demonstrate that there is no genuine dispute of material fact with respect to
confirmation of the Award. It is undisputed that Respondent failed to make the required
contributions to the Funds in accordance with the terms of the CBA, and there is substantial
evidence supporting that claim. Arbitrator Op. at 1–3. It is also clear that the CBA authorized
Petitioners to pursue arbitration. See CBA Art. XVI §§ 11–12.

        The Award is not disputed, nor is there any evidence in the record suggesting that the
Award is incorrect. Accordingly, the Court confirms the Award. Based on an annual interest rate
of 7.5%, the total amount due Petitioners is $13,378.98, the sum of the Award ($12,445.56), plus
interest ($933.42). 1

                                              CONCLUSION

          For the reasons stated above, the petition to confirm the Award is GRANTED.

       The Clerk of Court is directed to enter judgment against Respondent in the amount of
$13,378.98, terminate the motion at ECF No. 10, and close the case.

          SO ORDERED.

Dated: March 9, 2020
       New York, New York

1
  Petitioners do not specify whether they are entitled, under the agreements in this case, to simple or compound
interest. Therefore, the Court makes interest calculations using simple interest. New York City Dist. Council of
Carpenters Pension Fund v. Star Intercom & Const., Inc., No. 11 Civ. 3015, 2011 WL 5103349, at *5 n.3 (S.D.N.Y.
Oct. 27, 2011) (citing Audiovisual Publishers, Inc. v. Cenco Inc., 185 F.3d 93, 97 (2d Cir. 1999)).
                                                       3
